DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 3/5/2020. An action on the merits follows.
Claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Election/Restrictions
Claims 4, 11 and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.

Claim Objections
Claim(s) is/are objected to because of the following informalities: 
In claim 1, “elongated blades form spacing” should recite “elongated blades form a spacing”.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the specification does not disclose specific software that can perform the claimed function of adjusting the size of the opening/gap. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 5-7, 10, 12 and 14-15 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by USP# 5,445,490 of Whitehead (henceforth Whitehead).
Regarding claim 1, Whitehead teaches a gripping device (Whitehead: 6, 7) for gripping a binding material (Whitehead: 11) from an object (Whitehead: 3), wherein the gripping device comprises: 
- first and second elongated blades (Whitehead: top and bottom 26 as shown in fig. 7) having a common longitudinal axis (Whitehead: up and down axis as shown in fig. 7), where 
said first and second elongated blades are arranged parallel (Whitehead: see fig. 7) and stationary in relation to each other (Whitehead: c. 4, l. 50-54), 
both first and second elongated blades comprise wedge-shaped protrusions (Whitehead: end edges of 26 as shown in fig. 6) arranged sequentially in leading edges of said blades and extending from the leading edge of said first and second elongated blades (Whitehead: see fig. 6), where the adjacent wedge-shaped protrusions of each elongated blades form spacing between said adjacent wedge-shaped protrusions (Whitehead: see fig. 6 and gaps between 26 distal edges) and wherein said leading edges of said blades are configured to be introduced to the object in operation (Whitehead: see fig. 3), 
- a third elongated blade (Whitehead: 27) arranged between said first and second elongated blades (Whitehead: see fig. 7), wherein said third elongated blade comprises finger like protrusions (Whitehead: 28) arranged sequentially in a leading edge of said third blade and extending from the leading edge of said third blade (Whitehead: see figs. 6-7), wherein 
- said third elongated blade is arranged to move in relation to said first and second elongated blades in the direction of said longitudinal axis and between first and second positions (Whitehead: c.4, l. 55-67) so that 
in the first position the finger like protrusions are configured to form openings parallel to the spacing of the adjacent wedge-shaped protrusions in order to allowing introduction of said binding material into said openings (Whitehead: c.4, l. 55-67), and 
in the second position the finger like protrusions are deflected from the first position so that the finger like protrusions essentially close the openings formed in said first position in order to catch and grip the binding material between the finger like protrusions and the wedge-shaped protrusions (Whitehead: c.4, l. 55-67).

Regarding claim 5, as shown in claim 1, Whitehead teaches wherein each of said finger like protrusions of said third elongated blade comprises a curved tip portion (Whitehead: 29 see figs. 6-7 the distal most end of 27), wherein said curved tip portion is arranged into a leading edge of said finger like protrusion ((Whitehead: see figs. 6-7: 29 at the distal most end is arranged into the leading edge (base of the teeth 28) of the finger like protrusion).
Regarding claim 6, as shown in claim 5, Whitehead teaches wherein the curved tip portion extends in a direction of said longitudinal axis (Whitehead: the curved tip portion is three dimensional element and therefore will extend in all three axis) and in a direction of the movement of said finger like protrusions from said first position into said second position (Whitehead: the curved tip portion is three dimensional element and therefore will extend in all three axis).
Regarding claim 7, as shown in claim 5, Whitehead teaches wherein the curved tip portion is configured to form a gap between the curved tip portion and the leading edge of said third elongated blade thereby capturing said binding material into said gap when the third elongated blade is moved in said second position (Whitehead: c. 4, l. 55-67).
Regarding claim 10, as shown in claim 5, Whitehead teaches wherein at least one curved tip portion is arranged so that it locates in said first position essentially at the same level of a first wedge- shaped protrusion (Whitehead: see fig. 6-7) and wherein said curved tip portion is arranged to move into said second position so that it locates in said second position essentially at the same level of a second wedge-shaped portion (Whitehead: see fig. 6-7), where said first and second wedge-shaped portions are adjacent wedge-shaped portions (Whitehead: see fig. 6-7), thereby closing said opening formed in said first position (Whitehead: see fig. 6-7, c. 4, l. 55-67).
Regarding claim 12, as shown in claim 1, Whitehead teaches wherein the third elongated blade comprises same number of the finger like protrusions than there are spacing formed between the adjacent wedge-shaped protrusions of the gripping device (Whitehead: see fig. 6-7).
Regarding claim 14, Whitehead teaches a bale opener (Whitehead: apparatus in fig. 1), wherein the bale opener comprises at least one gripping device (Whitehead: 6, 7) for gripping a binding material (Whitehead: 11) from an object (Whitehead: 3), wherein the gripping device comprises: 
- first and second elongated blades (Whitehead: top and bottom 26 as shown in fig. 7) having a common longitudinal axis (Whitehead: up and down axis as shown in fig. 7), where 
said first and second elongated blades are arranged parallel (Whitehead: see fig. 7) and stationary in relation to each other (Whitehead: c. 4, l. 50-54), 
both first and second elongated blades comprise wedge-shaped protrusions (Whitehead: end edges of 26 as shown in fig. 6) arranged sequentially in leading edges of said blades and extending from the leading edge of said first and second elongated blades (Whitehead: see fig. 6), where the adjacent wedge-shaped protrusions of each elongated blades form a spacing between said adjacent wedge-shaped protrusions (Whitehead: see fig. 6 and gaps between 26 distal edges) and wherein said leading edges of said blades are configured to be introduced to the object in operation (Whitehead: see fig. 3), 
- a third elongated blade (Whitehead: 27) arranged between said first and second elongated blades (Whitehead: see fig. 7), wherein said third elongated blade comprises finger like protrusions (Whitehead: 28) arranged sequentially in a leading edge of said third blade and extending from the leading edge of said third blade (Whitehead: see figs. 6-7), wherein 
- said third elongated blade is arranged to move in relation to said first and second elongated blades in the direction of said longitudinal axis and between first and second positions (Whitehead: c.4, l. 55-67) so that 
in the first position the finger like protrusions are configured to form openings parallel to the spacing of the adjacent wedge-shaped protrusions in order to allowing introduction of said binding material into said openings (Whitehead: c.4, l. 55-67), and 
in the second position the finger like protrusions are deflected from the first position so that the finger like protrusions essentially close the openings formed in said first position in order to catch and grip the binding material between the finger like protrusions and the wedge-shaped protrusions (Whitehead: c.4, l. 55-67).
Regarding claim 15, as shown in claim 1, Whitehead teaches wherein said first and second elongated blades are fixed (Whitehead: c. 4, l. 50-54) together so that said first and second elongated blades are immobile in relation to each other (Whitehead: c. 4, l. 50-54) and wherein a space is provided between said first and second elongated blades for receiving said third blade (Whitehead: c. 4, l. 50-60, see figs. 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead.
Regarding claim 2, as shown in claim 1, Whitehead does not explicitly wherein the first elongated blade is made of a single piece of material and the second elongated blade is made of a single piece of material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first and second elongated blade out of a single piece of material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, as shown in claim 1, Whitehead does not teach wherein said wedge-shaped protrusions both of said first and second elongated blades are made of the same single piece of material as said corresponding first and second elongated blades.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make wedge-shaped protrusions out of the same piece of material as the first and second blade, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, as shown in claim 7, Whitehead does not explicitly teach wherein the movement range and thus the size of the gap is arranged to be adjustable so to allowing different size binding material to be introduced to the opening and/or gap and caught and gripped by the finger like protrusions and the wedge-shaped protrusions.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the movement range and thus the size of the gap adjustable, since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead in view of USPGP# 20190085531 of Johnson et al. (henceforth Johnson).
Regarding claim 8, as shown in claim 7, Whitehead does not explicitly teach wherein the movement range and thus the size of the gap is arranged to be adjustable. 
However, Johnson teaches using shims (Johnson: para 0133) for adjusting an opening or gap between a movable blade (Johnson: 230, 240) and a stationary blade (Johnson: 530, 540). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the blade assembly of Whitehead with adjustable shims as taught by Johnson in order to allow precise control over the cutting gap (Johnson: para 0133). 
The combination of Whitehead and Johnson teaches allowing different size binding material to be introduced to the opening and/or gap and caught and gripped by the finger like protrusions and the wedge-shaped protrusions (The combination of Whitehead and Johnson: since the gap is adjustable, different sized binding material can be inherently introduced in the opening.)
Regarding claim 9, as shown in claim 7, Whitehead is silent on wherein the extent of the opening or the size of the gap is arranged to be adjusted by a shim member or by a computer software.
However, Johnson teaches using shims (Johnson: para 0133) for adjusting an opening or gap between a movable blade (Johnson: 230, 240) and a stationary blade (Johnson: 530, 540). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the blade assembly of Whitehead with adjustable shims as taught by Johnson in order to allow cutting of different sized material and to allow precise control over the cutting gap (Johnson: para 0133). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731